FILED
                            NOT FOR PUBLICATION                              APR 18 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50570

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01051-GW

  v.
                                                 MEMORANDUM *
SALVADOR SANCHEZ, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Salvador Sanchez, Jr., appeals from his guilty-plea conviction for bank

robbery, in violation of 18 U.S.C. § 2113(a); his jury-trial conviction for being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1); and a

concurrent 180-month sentence. Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Sanchez’s counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided the

appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal with

respect to either of Sanchez’s convictions, or the 180-month sentence imposed for

being a felon in possession of a firearm. We dismiss Sanchez’s appeal of the

180-month sentence imposed for bank robbery in light of the valid appeal waiver.

See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      Sanchez’s convictions and the sentence imposed for being a felon in

possession of a firearm are AFFIRMED. Sanchez’s appeal of the sentence

imposed for bank robbery is DISMISSED.




                                           2                                    10-50570